Citation Nr: 1033940	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for chronic 
obstructive pulmonary disease (COPD) with emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Son


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 1951 to February 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the appellant's claim for an increased 
evaluation for COPD.  In a May 2005 statement, the appellant 
expressed disagreement with the rating decision.  The RO issued 
another rating decision denying the claim in June 2005.  A 
substantive appeal was received within 60 days of the issuance of 
a statement of the case in April 2007.  Therefore, the Board 
construes the May 2006 statement as a notice of disagreement with 
the April 2005 rating decision.  

In a March 2010 statement, the appellant filed claims for 
entitlement to service connection for an acquired psychiatric 
disability and loss of eyesight.  VCAA notice letters were issued 
for the claims in April 2010.

The issues of entitlement to service connection for an 
acquired psychiatric disability, to include posttraumatic 
stress disorder, and macular degeneration have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the VCAA.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  In the March 2010 
hearing, the appellant stated that he last visited Dr. C.H. in 
March 2010 concerning his service-connected COPD.  See March 2010 
Hearing Transcript, at pages 3-4.  He also stated that his 
primary physician, Dr. A.T., recently increased his medication 
for COPD.  Id., at 4-5.  In March 2010, the appellant submitted 
two VA forms 21-4142, Authorization and Consent to Release 
Information, for records from Dr. C.H. and Dr. A.T.  Although 
records from Dr. C.H. are in the claims folder, the most recent 
treatment record is from September 2007.  The most recent record 
from Dr. A.T. is dated in January 2007.  As the most recent 
records from Dr. C.H. and Dr. A.T. have not been obtained, and 
they may assist in providing a complete picture of the 
appellant's disability, a reasonable effort should be made to 
obtain them.  

In the March 2010 hearing, the appellant also indicated that he 
had most recently met with a VA physician in January 2010.  See 
March 2010 Hearing Transcript, at page 7.  The most recent VA 
treatment record in the claims folder is dated in December 2009.  
Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The VA treatment records 
may provide information about the current state of the 
appellant's disability.  Therefore, an effort should be made to 
obtain VA treatment records from December 2009 to present.

Additionally, in a March 2010 statement, the appellant reported 
that at his last visit to his pulmonologist, Dr. C.H., in March 
2010, he took a limited Pulmonary Function Test, which showed a 
slight worsening.  The most recent Pulmonary Function Test of 
record is dated in March 2006.  Although the appellant was seen 
for an October 2008 VA examination, the VA examination used 
Pulmonary Function Test results from February 2006 and September 
2004.  As the appellant claims that his disability has worsened, 
the Board finds that the October 2008 VA examination and 
Pulmonary Function Test results of record are not sufficiently 
contemporaneous for purposes of evaluating the nature and 
severity of the appellant's COPD disability.  The appellant is 
entitled to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the appellant should be scheduled for a new 
VA examination, to include a Pulmonary Function Test.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the appellant's VA treatment 
records from the Reno VA medical center from 
December 2009 to present.  If no such records 
are available, the claims folder must 
indicate this fact.

2.  Obtain the appellant's treatment records 
from Dr. C.H. from 2006 to present and the 
appellant's treatment records from Dr. A.T. 
from 2004 to present.  If no such records are 
available, the claims folder must indicate 
this fact.

3.  Following completion of the above, 
schedule the appellant for an appropriate VA 
examination to determine the nature and 
extent of his service-connected COPD.  The 
examination should include a Pulmonary 
Function Test.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the examination.  
A complete rationale for all opinions 
expressed must be provided.  

4.  Thereafter, after completing any 
additional development deemed indicated, 
readjudicate the issue on appeal of 
entitlement to an increased evaluation for 
COPD, considering all the evidence.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant and his representative an 
appropriate opportunity to respond.  The case 
should be returned to the Board, as 
warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


